NOTICE
This Order was filed under              2022 IL App (4th) 200297-U                         FILED
Supreme Court Rule 23 and is                                                          January 13, 2022
not precedent except in the                    NO. 4-20-0297                            Carla Bender
limited circumstances allowed                                                       4th District Appellate
under Rule 23(e)(1).                  IN THE APPELLATE COURT                              Court, IL

                                               OF ILLINOIS

                                           FOURTH DISTRICT


     THE PEOPLE OF THE STATE OF ILLINOIS,                        )      Appeal from
               Plaintiff-Appellee,                               )      Circuit Court of
               v.                                                )      McLean County
     KYLE ALAN BRESTAN,                                          )      No. 17CF589
               Defendant-Appellant.                              )
                                                                 )      Honorable
                                                                 )      John Casey Costigan,
                                                                 )      Judge Presiding.


                     JUSTICE HOLDER WHITE delivered the judgment of the court.
                     Justices Turner and Harris concurred in the judgment.

                                                  ORDER
    ¶1      Held: The appellate court affirmed, concluding (1) the State proved defendant guilty of
                  first degree murder beyond a reasonable doubt; (2) the trial court did not abuse its
                  discretion when it refused to send the Report of Postmortem Examination to the
                  jury during deliberations; (3) the court did not abuse its discretion when it
                  admitted text messages between defendant and the victim; and (4) no cumulative
                  error, or in the alternative, trial counsel did not provide ineffective assistance of
                  counsel.

    ¶2               Following a December 2019 trial, a jury found defendant, Kyle Alan Brestan,

    guilty of first degree murder (720 ILCS 5/9-1(a)(1) (West 2016)). The jury found defendant’s

    crime “was accompanied by exceptionally brutal or heinous behavior indicative of wanton

    cruelty.” In June 2020, the trial court sentenced defendant to 60 years’ imprisonment.

    ¶3               Defendant appeals, arguing (1) the State failed to prove him guilty beyond a

    reasonable doubt; (2) the trial court committed plain error in refusing to send the Report of

    Postmortem Examination to the jury during deliberations, when the report contained the best
evidence of the decedent’s time of death, which was a central issue in the case; (3) the court

committed plain error in admitting hearsay statements of the decedent, which were heavily relied

upon by the State as the only evidence of motive; and (4) cumulative error, or in the alternative,

ineffective assistance of counsel. We affirm.

¶4                                     I. BACKGROUND

¶5             In May 2017, a McLean County grand jury returned a bill of indictment charging

defendant with first degree murder, alleging defendant “knowingly and with the intent to kill,

repeatedly stabbed Shannon Hastings, thereby causing the death of Shannon Hastings, and the

murder was accompanied by exceptionally brutal or heinous behavior indicative of wanton

cruelty[.]” 720 ILCS 5/9-1(a)(1) (West 2016).

¶6                                  A. Defendant’s Jury Trial

¶7             Below, we summarize the relevant testimony elicited during defendant’s

December 2019 jury trial.

¶8             On Tuesday, May 16, 2017, around 12:20 a.m., Juanita Gillispie, a driver for

Checker Cab in Bloomington, Illinois, picked up Shannon Hastings and defendant from Fat

Jacks Bar located in downtown Bloomington. Defendant placed his bicycle in the trunk of the

cab. Gillispie testified that on the way to the intended destination of the Econo Lodge, she

stopped at two Circle K convenience stores on Market Street so Hastings could buy lottery

tickets. At the second Circle K convenience store, Hastings paid Gillispie, defendant retrieved

his bicycle, and Gillispie drove away. Gillispie testified the Econo Lodge was across the street

from the second Circle K convenience store.

¶9             The State introduced video surveillance taken from the Circle K convenience

store located across from the Econo Lodge. The video showed that on May 16, 2017, around 3



                                                -2-
a.m., defendant and Hastings entered the store. Angel Thompson, a clerk at the Circle K store,

identified Hastings in the video and testified Hastings came into the store multiple times a day to

buy lottery tickets and cigarettes.

¶ 10           On Sunday, May 21, 2017, Carl Herrmann, a Econo Lodge maintenance

employee, went to check on the occupant of room 136 because the occupant missed 11 a.m.

checkout. Herrmann testified that when he arrived at room 136, he unlocked the door and

discovered Hastings laying on the floor with “blood all over.” Subsequently, Herrmann closed

the door and called police.

¶ 11           At 12:30 p.m., Andrew Chambers, a Bloomington police officer, and Charles

Casagrande, a Bloomington firefighter paramedic, responded to room 136 at the Econo Lodge.

Officer Chambers testified that upon arrival he observed Hastings lying on the floor between the

bed and the wall “covered with what appeared to be numerous puncture wounds to her neck [and

she was] covered in blood.” Paramedic Casagrande checked Hastings’s body “for a pulse,

determined there was no pulse, and noticed at that time it was very cold and rigor mortis had set

in.”

¶ 12                                  1. Crime Scene Evidence

¶ 13           Multiple Bloomington police officers reported to the Econo Lodge to process the

scene and collect evidence. Detective Martin Krylowicz observed no evidence of forced entry

into room 136. Inside room 136, Detective Krylowicz observed “a substantial amount of

blood[.]” Detective Krylowicz viewed blood stains on the bed, around and in the bathroom sink,

and on the faucet. Detective Krylowicz testified the blood stains on the bathroom sink “were

different from the others. These were more diluted in nature, so that it appeared as if the person

was washing their hands and was splashing—some of the stains were like splash stains on the



                                               -3-
sink basin and the faucet.” Detective Krylowicz discovered personal items on the bed without

blood splatter on them, suggesting the items were dumped out later. On various surfaces and

items in the room, officers swabbed for deoxyribonucleic acid (DNA) evidence. Police found no

latent fingerprints in the room.

¶ 14           Detective Krylowicz observed two garbage cans in the hotel room. Both garbage

cans contained garbage, but the garbage can in the bathroom did not have a plastic liner like the

other garbage can. Police discovered a soiled condom partially wrapped in tissue in the liner-less

bathroom garbage can. Police located a Pall Mall cigarette butt next to the bed frame. Detective

Krylowicz discovered the mattress on the bed had been shifted and a knife handle stuck out from

under the mattress. Detective Krylowicz observed no bloodlike substance on the knife.

¶ 15           Detective Krylowicz discovered the formation of cobwebs between Hastings’s

boot and the floor. Police also discovered strands of hair stuck to Hastings’s hands. Underneath

Hastings’s body, police found a silver crack pipe with the word “slime” written in black lettering

with a circle around it. Police found no cocaine in the room but discovered a “twisted and

knotted up” plastic Baggie. Detective Krylowicz testified torn off edges of a plastic Baggie was

“indicative of drug use.”

¶ 16           Police recovered multiple cell phones inside room 136. Detective Scott

Mathewson testified he swabbed three of the recovered cell phones for DNA evidence and

fingerprints. Specifically, Detective Mathewson swabbed (1) a silver Coolpad 3320A, (2) a

white Samsung model SM-G550TI, and (3) a black Coolpad 3622A. Detective Mathewson

found no recoverable fingerprints on the cell phones. After Detective Mathewson tested the cell

phones, he transferred the phones to the cybercrimes unit. Sergeant William Lynn, an expert in




                                               -4-
the field of digital forensics, testified he and Detective Josh Swartzentruber performed data

extractions on the recovered cell phones.

¶ 17            Bloomington Detective Matthew Dick testified he reviewed the cell phone data

extraction reports generated by the cybercrimes unit. Specifically, Detective Dick indicated the

reports showed the activity on the cell devices, including phone calls, text messages, instant

messages, and web history. The State asked Detective Dick if through his review of the reports,

he could locate the last user-generated activity on the silver Coolpad 3320A. Detective Dick

began by responding that he would have to look at the report but he believed the last message

that was sent on that one was—then defense counsel objected based on hearsay. The State

responded it was not asking for content of any messages retrieved from the phone but whether a

communication took place. The trial court overruled the objection. Detective Dick then testified

the last user-activity generated on that phone was an instant message sent from the phone on

April 15, 2017, at 8 p.m., while connected to Econo Lodge’s WiFi network.

¶ 18            Detective Dick also testified he reviewed extraction reports from two other

devices found in room 136, a black Coolpad 3622A and a white Samsung model SM-G550TI.

Detective Dick stated the extraction report of the black Coolpad 3622A showed a May 14, 2017,

phone call between the user of the device and a contact listed in the device as “My Bestie Kyle.”

Detective Dick also testified the extraction reports from both the black Coolpad 3622A and the

white Samsung model SM-G550TI showed text message communications in May 2017 between

the user of the device and the contact, “My Bestie Kyle,” which was associated with defendant’s

phone number. The State requested a sidebar to discuss objections to the demonstrative exhibits

related to the extractions.




                                               -5-
¶ 19           Outside the presence of the jury, defense counsel objected based on relevance and

hearsay to People’s Exhibit Nos. 91 and 92, which contained text messages “purportedly

between the defendant and the victim.” People’s Exhibit No. 91 contained text messages

beginning on May 5, 2017, and continuing until May 7, 2017. People’s Exhibit No. 92 contained

text messages from the evening of May 15, 2017. In response, as to relevance, the State argued

the text messages in People’s Exhibit No. 91 showed “disagreement and animosity between

defendant and the victim” on May 5, 2017, days before Hastings’s death. The State argued

Hastings’s statements were included for completeness and to show their effect on defendant.

The State also argued the text messages in People’s Exhibit No. 91 showed “a disagreement and

conversation about money between” defendant and Hastings that went toward motive. As to

People’s Exhibit No. 92, the State argued the text messages provided a timeline of the evening of

May 15, 2017, into May 16, 2017. As to hearsay, the State argued defendant’s statements were

not hearsay but rather a statement of a party opponent.

¶ 20           The trial court overruled the objection. As to hearsay, the court agreed with the

State and found defendant’s statements in the text messages did not constitute hearsay. As to

relevance, the court found the conversations in People’s Exhibit No. 91, showed “some

animosity between the defendant and the alleged victim.” The court concluded the text messages

were relevant where the conversations “go to intent, motive, completeness in terms of the days

and weeks surrounding the alleged event.” As to People’s Exhibit No. 92, the court determined

the text messages were relevant where they “can go to motive, intent, [and] can show

disagreement.”

¶ 21           Back in the presence of the jury, the State moved to admit People’s Exhibit Nos.

91 and 92 for demonstrative purposes, as they contained information from the cell phone



                                               -6-
extraction reports that were reformatted into a “cellphone view for aid of presentation[.]” Over

objection, the trial court admitted and published the exhibits. Detective Dick then proceeded to

testify to the contents of the text messages.

¶ 22           In People’s Exhibit No. 91, on May 5, 2017, the user of the device (black Coolpad

3622A) texted “My Bestie Kyle” and “My Bestie Kyle” accused the user of the device of lying

and stealing from him. “My Bestie Kyle” repeatedly told the user of the device to stop

contacting him. The user of the device indicated a person named “Kenny” was coming soon and

that the user of the device would share with “My Bestie Kyle.” The user of the device texted

“My Bestie Kyle” and said, “My treat.” On May 7, 2017, the user of the device texted “My

Bestie Kyle,” “Well if you still have the [$]25 u were supposed to bring me u can come over

with it [and] we will go half [and] half on a half until this 8ball comes.” “My Bestie Kyle”

responded, “Possibly” and “Not right now.” Kenneth Neal testified that in May 2017, he sold

Hastings an eight ball of crack cocaine at the hotel off Market Street where she lived. Neal also

identified defendant in court as the person Hastings referred to as her “bestie.”

¶ 23           In People’s Exhibit No. 92, on the evening of May 15, 2017, “My Bestie Kyle”

texted the user of the device (white Samsung model SM-G550TI), “What’s up?”. In response,

the user of the device asked “My Bestie Kyle” if he received a check because she needed the

money. The user of the device also stated, “I just got a ball broke my hAnd fucking bad bad

omg.” “My Bestie Kyle” responded he did not receive a check. The user of the device then

invited “My Bestie Kyle” over to her room at 8:30 p.m. A while later, “My Bestie Kyle” texted

the user of the device, “Where u at?” At 10:16 p.m. on May 15, 2017, the user of the device

responded, “Diggers.”




                                                -7-
¶ 24           Detective Dick testified that after May 16, 2017, after 5:05 a.m., no

user-generated activity occurred on any of the cell phones found in room 136. On May 16, 2017,

at 3:16 a.m., the white Samsung model SM-G550TI connected to Econo Lodge’s WiFi. At 4:52

a.m., the user of the white Samsung model SM-G550TI text messaged Zach Lindrin to meet up

at 7 a.m. At 5:05 a.m., the user of the white Samsung model SM-G550TI visited a website and

screenshotted an image. Detective Dick testified the website visited was “most likely”

Backpages.com, a prostitution website. When reviewing the cell phone devices content,

Detective Dick observed several provocative images of Hastings.

¶ 25           Outside of room 136 at the Econo Lodge, Lieutenant Clayton Arnold searched a

dumpster on the north side of the hotel. Lieutenant Arnold indicated when he searched the

dumpster on Sunday, May 21, 2017, it was less than half full. Inside the dumpster, police

discovered a clear plastic garbage can liner that contained “two bath towels, one hand towel, one

wash cloth, a pocketknife, an empty package of [Pall Mall] cigarettes, and some cigarette butts.”

Detective Mathewson testified there was blood on the pocketknife handle and blade. Officers

observed brown and red colored stains on the towels. Detective Mathewson and Lieutenant

Arnold also searched smaller garbage cans in the common areas of the hotel and found nothing

of evidentiary value.

¶ 26                       2. Hastings’s Cause of Death and Findings

¶ 27           Dr. Scott Denton, an expert in the field of forensic pathology, testified that on

May 21, 2017, he reported to a hotel room at the Econo Lodge where he observed Hastings

deceased with multiple stab wounds to her body. As to the condition of Hastings’s body, Dr.

Denton testified “rigor mortis is stiffening of the muscles[,]” and he observed mild stiffening of

Hastings’s elbows but no rigor mortis in her “jaw, her neck and other parts in her wrist.” Dr.



                                               -8-
Denton stated he pushed on Hastings’s arm and easily removed the rigor mortis which indicated

she “was coming out of rigor mortis.” As to decomposition, Dr. Denton noticed drying of the

skin on Hastings’s face.

¶ 28           On Monday, May 22, 2017, Dr. Denton performed an autopsy on Hastings. Dr.

Denton discovered a substance appearing to be cocaine between two socks on Hastings’s right

foot. Dr. Denton testified he observed 105 stab wounds to Hastings’s neck and chest. Dr.

Denton stated, “The ones that are fatal involved—or immediately fatal or very quickly fatal are

the ones that involved the jugular vein and the carotid arteries in her neck because that will cause

instantaneous rapid bleeding.” Dr. Denton testified Hastings’s injuries were consistent with the

knife found in the dumpster at the Econo Lodge. Dr. Denton determined Hastings died as a

result of “multiple stab wounds of the neck and chest.”

¶ 29           Dr. Denton generated a Report of Postmortem Examination which detailed his

findings and toxicology results. The trial court allowed the State to admit the report into

evidence. In the report, Dr. Denton provided that on May 21, 2017, around 3:45 p.m., he arrived

at the Econo Lodge and around 4 p.m. he began analyzing Hastings’s body and noting his

observations. Dr. Denton observed “complete absence of rigor mortis in the jaw, neck[,] and

wrists, with minimal rigor mortis in the upper extremities that was easily removed in the right

elbow.” Dr. Denton noted “prominent orange-brown drying of the lips and drying of the face.”

Dr. Denton stated Hastings’s exposed skin registered a temperature of 67 degrees—room

temperature.

¶ 30           In the report, Dr. Denton provided that on May 22, 2017, at 8:10 a.m., he

performed Hastings’s autopsy where he observed rigor mortis was “completely absent in the

joints. Livor mortis is pale, fixed, and posterior. There is green discoloration and drying of the



                                                -9-
face, and green discoloration of the abdomen.” Dr. Denton observed “strands of thin, dark hair”

in Hastings’s hands. Dr. Denton preserved the strands of hair on the hands and fingernail

clippings for police. Dr. Denton testified Hastings exhibited long, red hair. Dr. Denton stated

the hair observed in Hastings’s hand “could be blood stained hair.” Dr. Denton also performed a

sexual assault kit on Hastings. The report listed Hastings’s date and time of death as May 21,

2017, at 2:26 p.m.

¶ 31           Dr. Denton testified the toxicology report showed Hastings had a “very high”

amount of cocaine metabolic benzoylecgonine in her system—4300 nanograms per milliliter.

When asked if that amount of cocaine metabolite would have an impact on the presence of rigor

mortis, pooling, or body cooling, Dr. Denton testified the metabolite would not have an impact,

but the parent drug cocaine, which caused the presence of metabolite to exist, could “affect

things.” The toxicology report indicated Hastings had 580 nanograms per milliliter of cocaine in

her heart. Dr. Denton categorized the amount of cocaine in Hastings’s heart blood as a

“moderate” amount. Dr. Denton testified he did not know if the amount of cocaine in Hastings’s

heart had an impact on rigor mortis, livor mortis, or cooling of the body because he did not know

“if it raised her body temperature or not significantly to affect that.”

¶ 32           Dr. Denton summarized how he reached his approximation of Hastings’s time of

death as follows:

                       “Again, estimation of the time of death is an

               approximation. So, when I see absence of rigor mortis, with

               someone with decomposition change that’s just a drying, that tells

               me they’re coming out of rigor mortis or rigor mortis has left in the

               jaw, the wrist muscles. That tells me that the person has been dead



                                                - 10 -
               for at least a few days and up to several days. And, specifically, in

               this context, in—if, if it’s—usually, if it’s maintained in a room

               temperature, these findings are consistent to about three to five

               days a person has been dead.”

¶ 33           When asked if his observations were consistent with Hastings dying on May 16,

2017, Dr. Denton responded, “May 16th. So, I saw her on the 21st. I mean, I think I initially

said like three to five days. So, the 16th is within that three to five days. So, that’s the best I can

do.” Dr. Denton testified Hastings could have died on May 17 or 18, and that “[t]ime of death is

an estimate. And the longer between death and when you find the body, that estimate gets

wider.”

¶ 34                              3. Investigation Into Defendant

¶ 35           Todd McClusky, a sergeant with the Bloomington Police Department, testified

that in May 2017 he was the lead investigator on the case. During the investigation, police spoke

with two witnesses who alleged they saw Hastings alive after May 16, 2017. Sierra Smith, a

cashier at Pilot Travel Center, testified that in May 2017, Hastings regularly came into Pilot to

buy scratch-off lottery tickets. Smith spoke with police on May 22, 2017, and she told them she

last saw Hastings on Friday, May 19, 2017, at Pilot. Smith testified she saw Hastings around

5:26 p.m., while she was on her break. Smith did not remember telling police she saw Hastings

on her break that started at 7:45 p.m. and ended at 8:20 p.m. Smith testified Hastings always

wore a teal dress. Police did not locate a teal dress in room 136. Bloomington Police Officer

Christian Gallion testified he reviewed surveillance from Pilot and did not see Hastings on video

surveillance between May 16, 2017, at midnight to May 19, 2017, at 11:59 p.m.




                                                - 11 -
¶ 36          Shanan Isaacson testified that in May 2017, she lived with her husband in room

132 at the Econo Lodge. On May 21, 2017, Isaacson told police she last saw Hastings on either

Thursday, May 18, 2017, or Friday, May 19, 2017, walking out of her room toward the street.

Hastings’s mother testified she spoke with her daughter a couple days after Mother’s Day—May

14, 2017. Police found nothing in room 136 dated after May 16, 2017.

¶ 37            Sergeant McClusky initially investigated numerous potential suspects.

McClusky testified records from the Econo Lodge showed Brian Vincent rented room 136 with

cash from May 15, 2017, until May 20, 2017. Vincent testified that in February 2017, he rented

a room for Hastings at the Econo Lodge and at that time, Hastings set up an account. Vincent

testified that in May 2017, he never rented a room at the Econo Lodge. Sergeant McClusky

testified he investigated Braxton Harper, a pimp he was familiar with from his work. Police

found a smashed cell phone belonging to Harper in the courtyard of the Econo Lodge. Through

his investigation, Sergeant McClusky determined that in May 2017, Harper stayed in the room

next door to Hastings but noted nothing in Harper’s phone connected him to Hastings’s murder.

¶ 38          Sergeant McClusky testified text messages and data discovered on one of the cell

phones recovered from room 136 led him to interview defendant. On May 23, 2017, Sergeant

McClusky interviewed defendant at the Bloomington Police Department. The trial court allowed

the State to admit and publish defendant’s May 23, 2017, video-recorded interview.

¶ 39          During the Tuesday, May 23, 2017, interview, defendant admitted he and

Hastings were close friends and he regularly spent time with her. Defendant told Sergeant

McClusky he mainly communicated with Hastings via a text message app and that Hastings had

multiple accounts because of her job. Defendant alluded to Hastings being a prostitute.




                                             - 12 -
Defendant informed Sergeant McClusky that Hastings lived at the Econo Lodge in either room

136 or 138, and they hung out there often.

¶ 40           Defendant told Sergeant McClusky he last saw Hastings on the previous Monday,

May 15, 2017, or Tuesday, May 16, 2017. Defendant explained that around 10:30 or 11 p.m., he

rode his bicycle to Diggers to meet Hastings, then they walked downtown to Fat Jacks where

they eventually got a cab. Defendant stated that Checker Cab took him and Hastings to a gas

station across from Econo Lodge, and then they walked back to the Econo Lodge. Defendant

estimated they arrived back at the Econo Lodge around 1 a.m. Defendant never denied using

cocaine and admitted he used drugs with Hastings. Defendant provided that at some point he

and Hastings went back to the gas station and to a truck stop, and then returned to the Econo

Lodge. Around 4 or 4:30 a.m., defendant left the Econo Lodge and rode his bicycle home.

Defendant told Sergeant McClusky he left when Hastings started receiving calls to meet up with

men.

¶ 41           Defendant told Sergeant McClusky he texted Hastings the day after they went out,

May 17, but she never responded. Defendant deleted text messages between him and Hastings

that occurred prior to May 17. Defendant voluntarily allowed the police to take his DNA,

fingerprints, and photographs of his hands and arms. Defendant identified himself in a

photograph of him and Hastings entering a convenience store in the early morning hours of May

16, 2017. Defendant told Sergeant McClusky the clothes he wore in the photograph would be at

his house but that he had multiple piles of clothes to give away at his house. Defendant gave

consent for police to search his phone, and he provided the method of how to unlock his phone.

¶ 42           After defendant’s interview, Sergeant McClusky drove defendant home.

Defendant, Sergeant McClusky, and Detective Mathewson entered defendant’s residence to look



                                              - 13 -
for the shirt, pants, and boots defendant wore in the early morning hours of May 16, 2017.

Sergeant McClusky observed piles of clothes everywhere in the basement where defendant lived.

Eventually, defendant handed Sergeant McClusky a pair of jeans and boots but was unable to

locate the shirt. Sergeant McClusky testified he did not believe defendant gave him the correct

jeans.

¶ 43           Detective Krylowicz testified that when he initially took defendant’s fingerprints,

he noticed a cut on defendant’s finger. Detective Krylowicz stated that defendant told him he

received the cut when he helped his roommates cut down a tree at his residence and he carried

the branches from the tree to the street. Defendant’s two roommates both testified that in May

2017, they cut down a tree in their backyard, but defendant did not help.

¶ 44           Sergeant Lynn testified about a data extraction performed on defendant’s cell

phone. The data extraction showed defendant’s cell phone disconnected from the Econo Lodge

WiFi on May 16, 2017, at 5:33 a.m. On May 16, 2017, between 5:30 a.m. and 6 a.m., numerous

surveillance cameras and public safety cameras recorded defendant riding his bicycle through

Bloomington. Sergeant McClusky reviewed photographs and videos obtained from the cameras

and observed defendant on his bicycle with dark, brownish red stains on his pants. Sergeant

McClusky testified he believed the dark stains on defendant’s pants resembled blood.

¶ 45           On May 16, 2017, at 6:01 a.m., defendant’s cell phone showed a user-generated

web search for “the Bloomington/Normal trash recycling schedule.” Sergeant Tim Powers with

the Bloomington Police Department testified the public works website defendant searched

showed a garbage collection map of Bloomington and how the city breaks up garbage pickup by

day and area. Sergeant Powers provided that the city of Bloomington does not pick up

commercial garbage, only residential garbage. Sergeant Powers testified one of defendant’s



                                              - 14 -
roommates informed him that trash pickup at their residence was on Wednesday, and defendant

normally took the garbage out.

¶ 46            Herrmann testified that in May 2017, he could not remember what day of the

week the Econo Lodge’s dumpster was emptied but he believed garbage was picked up on

Friday, not Wednesday. Herrmann also testified garbage pickup may have been once a week or

twice a week. Isaacson, a five-and-a-half-year resident of Econo Lodge, testified she was

familiar with Econo Lodge’s dumpster schedule. Isaacson stated the Econo Lodge dumpster was

emptied on “Wednesday sometime between five and 6:30, 7:00 in the morning.” Isaacson

testified she knew the dumpster schedule because she and her husband finish his paper route

around the time the dumpster is emptied. Sergeant Powers testified that in May 2017, he did not

know what day of the week Econo Lodge’s dumpster was emptied. Sergeant McClusky testified

he never contacted the garbage collection company during his investigation to determine the

garbage pickup schedule for the Econo Lodge dumpster. Police did not obtain video footage of

the dumpster.

¶ 47            On May 25, 2017, Sergeant McClusky interviewed defendant for a second time at

the Bloomington Police Department. The trial court allowed the State to admit and publish

defendant’s May 25, 2017, video-recorded interview.

¶ 48            During the May 25, 2017, interview, defendant told Sergeant McClusky he

thought the shirt he wore on May 16, 2017, was in Oswego, Illinois, at his mother’s house.

Defendant informed Sergeant McClusky he spoke with his mother and described the shirt to her

and asked her to set it aside. Also, on May 25, 2017, police spoke to defendant’s mother, Sally

Brestan, who informed them that she had not seen her son since Christmas 2016. Sergeant

McClusky testified the data extraction of defendant’s cell phone showed that on May 24



                                             - 15 -
defendant talked to his mother via a text message app but did not discuss clothing in the

messages.

¶ 49           Sergeant McClusky testified that during defendant’s interview he informed

defendant that he saw him on video surveillance with blood on his pants. Defendant never

denied the existence of blood on his pants. At the end of the interview, Detective McClusky

placed defendant under arrest for Hastings’s murder.

¶ 50           On May 25, 2017, and May 26, 2017, Detective Mathewson executed a search

warrant at defendant’s residence. On the street, in front of defendant’s residence, Detective

Mathewson found an empty package of Pall Mall cigarettes. Inside defendant’s residence,

Detective Mathewson observed on defendant’s ironing board an Ace bandage wrap and gauze

with potential blood stains. Detective Mathewson testified the gauze and bandage wrap were

consistent with the bandage one wears after donating blood and plasma. Detective Mathewson

also found a crack pipe with the same logo as the pipe found in room 136. Detective Mathewson

testified police officers seized and swabbed defendant’s bicycle for evidence.

¶ 51                                     4. DNA Evidence

¶ 52           Kevin Zeeb, a forensic biologist with the Illinois State Police, was accepted by the

trial court as an expert in forensic biology and testified to his laboratory report findings. Zeeb

testified he analyzed Hastings’s sexual assault kit and found semen was present but no sperm

cells were found. Zeeb also examined the swabs taken from defendant’s bicycle and found no

blood on the bicycle. Zeeb testified neither the strands of hair found in Hastings’s hands nor her

fingernail clippings were analyzed due to lack of resources.

¶ 53           Jennifer MacRitchie, a forensic scientist with the Illinois State Police, was

accepted by the trial court as an expert in the field of forensic biology and DNA analysis.



                                               - 16 -
MacRitchie testified she conducted DNA testing on multiple items found in the case and

presented her findings in a laboratory report. MacRitchie obtained DNA profiles for defendant,

Vincent, and Hastings. MacRitchie testified she found Hastings’s DNA and a minor DNA

profile from an unknown male on the knife found in the Econo Lodge dumpster but excluded

defendant and Vincent as DNA contributors. On the knife handle, MacRitchie also found Zeeb’s

DNA profile.

¶ 54           MacRitchie tested the vaginal swabs from Hastings’s sexual assault kit and found

the same DNA profile of the unknown male found on the knife was also found on the swabs.

MacRitchie excluded defendant and Vincent as contributors of DNA on the vaginal swabs.

MacRitchie also tested three samples of stains from a white towel found with the knife.

MacRitchie found on two of the samples, defendant’s DNA could not be excluded. MacRitchie

found Vincent, Hastings, and the DNA profile of the unknown male found on the knife and

vaginal swabs contributed to the DNA found on at least one sample from the towel. MacRitchie

testified if the white towel came from room 136 and someone washed their hands with the towel,

DNA could transfer to the towel.

¶ 55              5. Sending Forensic Reports Back During Jury Deliberations

¶ 56           After closing arguments, the parties disagreed as to whether Dr. Denton’s Report

of Postmortem Examination, MacRitchie’s laboratory report, and Zeeb’s laboratory report should

go back to the jury during deliberations. The State argued the reports should not go back

because they were never published to the jury and they contained scientific terminology not

necessarily explained to the jury. The State further argued the jury heard the expert witnesses’

testimony and did not need the actual reports themselves. Defense counsel argued the expert

witnesses’ extensive testimony covered the reports and the reports should be treated like all the



                                              - 17 -
other evidence and go back to the jury. The trial court asked the State if there was anything

overly prejudicial in the reports, and the State expressed its concern with the administrative date

of death listed on the Report of Postmortem Examination because the date was never explained.

The court ruled Dr. Denton’s Report of Postmortem Examination would not go back to the jury

where a couple of matters in the report could be subject to interpretation. The court provided the

jury could rely on Dr. Denton’s testimony and if they asked to see the report, it would allow

them to review it. The court allowed the other two laboratory reports to go back with the jury.

¶ 57                                      6. Jury Verdict

¶ 58           The jury found defendant guilty of first degree murder. The jury also found

defendant’s crime “was accompanied by exceptionally brutal or heinous behavior indicative of

wanton cruelty.”

¶ 59                           B. Posttrial Motion and Sentencing

¶ 60           In December 2019, defendant filed a motion for judgment notwithstanding the

verdict or for a new trial. In the motion, defendant argued (1) the State presented insufficient

evidence to find defendant guilty beyond a reasonable doubt and (2) the trial court erred in

denying defendant’s motion in limine to bar the use of defendant’s prior convictions for

impeachment. At a June 2020 hearing, the trial court denied defendant’s posttrial motion and

held a sentencing hearing. Ultimately, the court sentenced defendant to 60 years’ imprisonment.

¶ 61           This appeal followed.

¶ 62                                      II. ANALYSIS

¶ 63           On appeal, defendant argues (1) the State failed to prove him guilty beyond a

reasonable doubt; (2) the trial court committed plain error in refusing to send the Report of

Postmortem Examination to the jury during deliberations, when the report contained the best



                                               - 18 -
evidence of the decedent’s time of death, which was a central issue in the case; (3) the court

committed plain error in admitting hearsay statements of the decedent, which were heavily relied

upon by the State as the only evidence of motive; and (4) cumulative error, or in the alternative,

ineffective assistance of counsel. We review each issue in turn.

¶ 64                               A. Sufficiency of the Evidence

¶ 65           Defendant argues the State failed to prove him guilty beyond a reasonable doubt.

The State disagrees and argues it presented sufficient evidence to prove defendant guilty of first

degree murder beyond a reasonable doubt. We agree with the State.

¶ 66           When considering the sufficiency of the evidence, we determine whether, after

viewing the evidence in the light most favorable to the State, any rational trier of fact could have

found the required elements of the crime beyond a reasonable doubt. People v. Bradford, 2016

IL 118674, ¶ 12, 50 N.E.3d 1112. “It is the responsibility of the trier of fact to resolve conflicts

in the testimony, weigh the evidence, and draw reasonable inferences from the facts.” Id.

“Accordingly, a reviewing court will not substitute its judgment for the fact finder on questions

involving the weight of the evidence or the credibility of the witnesses.” Id. “A conviction will

be reversed only where the evidence is so unreasonable, improbable, or unsatisfactory that it

justifies a reasonable doubt of the defendant’s guilt.” People v. Belknap, 2014 IL 117094, ¶ 67,

23 N.E.3d 325.

¶ 67           “Circumstantial evidence is sufficient to sustain a criminal conviction, provided

that such evidence satisfies proof beyond a reasonable doubt of the elements of the crime

charged.” People v. Hall, 194 Ill. 2d 305, 330, 743 N.E.2d 521, 536 (2000). “The trier of fact

need not, however, be satisfied beyond a reasonable doubt as to each link in the chain of

circumstances. It is sufficient if all the evidence taken together satisfies the trier of fact beyond a



                                                - 19 -
reasonable doubt of the defendant’s guilt.” Id. (citing People v. Jones, 105 Ill. 2d 342, 350, 475

N.E.2d 832, 835 (1985)).

¶ 68           To prove defendant guilty of first degree murder (720 ILCS 5/9-1(a)(1) (West

2016)), the State had to establish beyond a reasonable doubt that defendant “knowingly and with

the intent to kill,” repeatedly stabbed Hastings, causing her death, and the murder “was

accompanied by exceptionally brutal or heinous behavior indicative of wanton cruelty.”

¶ 69           When we view the evidence in the light most favorable to the State, we conclude

any rational trier of fact could have found the required elements of the crime for which defendant

was convicted beyond a reasonable doubt. At trial, the evidence revealed that Hastings was

found deceased in her room at the Econo Lodge on May 21, 2017, sometime after 11 a.m.

¶ 70           Authorities identified defendant as a suspect after reviewing extractions from the

cell phones found in room 136. Specifically, the review revealed that between May 5, 2017, and

May 7, 2017, Hastings and her “Bestie Kyle” had a disagreement over drugs, and alleged

stealing and lying. The State painted a picture of defendant as someone so aggrieved by

Hastings that he attempted to end the friendship and only reconsidered once Hastings acquired

drugs and offered to “treat” him. Ultimately, defendant made plans to meet up with Hastings the

night of May 15, 2017, after she texted him indicating she “just got a ball.”

¶ 71           Video surveillance evidence established defendant as the last person observed in

public with Hastings. Defendant admitted being with Hastings until approximately 4 or 4:30

a.m. on May 16, 2017, although cell phone extraction data showed his cell phone disconnected

from the WiFi at the Econo Lodge at 5:30 a.m., on May 16, 2017, after the 5:05 a.m. last activity

from any device located in Hastings’s room when her body was discovered. Also presented to

the jury was video surveillance and public safety camera evidence showing defendant riding his



                                               - 20 -
bike, on May 16, 2017, from the Econo Lodge to his home wearing pants covered in dark

brownish red stains.

¶ 72           The State presented evidence regarding numerous questionable actions taken by

defendant that, when considered with the other evidence in the case, allowed the jury to find

defendant guilty beyond a reasonable doubt. Defendant admitted deleting all text messages

between him and Hastings except for one sent from his phone after he left the Econo Lodge on

May 16, 2017. On May 16, 2017, following his departure from the Econo Lodge, defendant’s

cell phone showed a user-generated web search for “the Bloomington/Normal trash recycling

schedule.” According to defendant’s roommate, trash pickup at their residence was on

Wednesday and defendant normally took the garbage out. When questioned about a cut on his

finger, defendant explained he cut himself while helping his roommates cut down a tree and

carrying branches from the tree to the street. However, his roommates indicated defendant did

not help with the tree. When asked to turn over the clothing he wore when with Hastings on

May 16, 2017, defendant indicated the shirt was at his mother’s residence in Oswego, Illinois,

and that he spoke with her and asked her to set it aside. When police spoke to defendant’s

mother, she indicated she had not seen defendant since Christmas 2016. A May 24, 2017, text

message conversation between defendant and his mother revealed no discussion about clothing.

Defendant never turned over the shirt he wore on May 16, 2017, and officers suspected the jeans

defendant did provide were not the jeans he wore on May 16, 2017.

¶ 73           Defendant contends multiple pieces of evidence show reasonable doubt as to his

guilt. First, defendant asserts Dr. Denton’s three to five day approximation of Hastings’s time of

death fell after the morning of May 16, 2017, when defendant was last with Hastings. Second,

defendant asserts the presence of the murder weapon in the Econo Lodge’s dumpster on May 21,



                                              - 21 -
2017, proves Hastings was killed after May 16, 2017, because the dumpster would have been

emptied before May 21, 2017. Further, defendant asserts multiple witnesses saw Hastings alive

or spoke to Hastings after May 16, 2017. Third, defendant argues his DNA was not found on the

murder weapon. Last, defendant argues the State failed to pursue forensic evidence—Hastings’s

fingernail clippings and strands of hair found in Hastings’s hands—that could have identified the

actual murderer beyond a reasonable doubt.

¶ 74           Defendant attempts to narrow Dr. Denton’s approximation of Hastings’s time of

death down to the hour. In estimating Hastings’s time of death, Denton specifically stated his

estimation was just that—an estimate. When asked whether a date of death of May 16, 2017,

was consistent with his findings, Denton indicated May 16, 2017, fell within his estimate. The

jury heard extensive evidence regarding the condition of the body and factors involved in

estimating time of death. When called upon to decide whether defendant murdered Hastings, the

jury obviously rejected defendant’s theory regarding when Hastings was murdered. Here, as the

fact finder, the jury was presented with sufficient evidence, including expert testimony, to allow

it to accept the State’s theory regarding Hastings’s time of death.

¶ 75           The presence of the murder weapon in the Econo Lodge’s dumpster on May 21,

2017, did not require the jury to find Hastings’s murder took place after defendant left Hastings.

Although the murder weapon was undeniably placed in the dumpster at some point prior to when

it was found on May 21, 2017, the evidence failed to establish exactly when the murder weapon

was placed in the dumpster. While multiple witnesses testified to their opinion of Econo

Lodge’s May 2017 dumpster pickup schedule, no one testified they observed the dumpster being

emptied between May 16, 2017, and May 21, 2017. Thus, exactly when the murder weapon was

placed in the dumpster remained an open question. Importantly, the State was not required to



                                               - 22 -
prove when the murder weapon was placed in the dumpster in order to prove defendant guilty

beyond a reasonable doubt. As to the unknown male DNA found on the murder weapon, a

towel, and the vaginal swab, all within the tied garbage can liner, and the absence of defendant’s

DNA on the murder weapon, the State offered expert testimony regarding the high variability of

DNA transfer and possible DNA degradation. In conjunction with the DNA evidence, the jury

was aware Hastings worked as a prostitute and that defendant could not be excluded from the

major DNA profile found on a stain on a white towel found inside the tied garbage bag.

¶ 76           Even though there were reports of sightings of Hastings after May 16, 2017, these

sightings were investigated and could not be independently verified. Hastings’s alleged

conversation with her mother a couple of days after Mother’s Day fails to change our view.

Such an equivocal estimate as to when the conversation took place fails to show the jury was

unreasonable in declining to accept defendant’s position that Hastings was murdered after he left

her. The jury also knew about fingernail clippings from Hastings and hair found in her hands. In

not having these items tested, the State certainly risked the jury deciding the unexamined

evidence raised a reasonable doubt as to defendant’s guilt. However, that evidence and the

State’s failure to examine the evidence was simply an additional consideration for the jury in

reaching a verdict. The failure to examine is not in and of itself necessarily enough to overcome

the evidence as a whole which supports the jury’s verdict. When we consider the totality of the

evidence, we conclude the evidence presented was sufficient to sustain a guilty verdict. Finally,

where the evidence demonstrated Hastings bled to death after being subjected to repeated

stabbing in her neck and chest including her right jugular vein and her carotid artery, the

exceptional brutality indicative of wanton cruelty involved in Hastings’s murder is obvious.




                                               - 23 -
¶ 77            Under the circumstances, the jury was in the best position to assess the credibility

of the witnesses, weigh the evidence, and resolve any conflict or inconsistencies in the evidence.

See Bradford, 2016 IL 118674, ¶ 12. Accordingly, we find the jury, acting as a rational trier of

fact, reasonably found defendant guilty of first degree murder beyond a reasonable doubt and the

murder “was accompanied by exceptionally brutal or heinous behavior indicative of wanton

cruelty.”

¶ 78                       B. Sending Forensic Reports Back to the Jury

¶ 79            Defendant next argues the trial court committed plain error in refusing to send the

Report of Postmortem Examination to the jury during deliberations, when the report contained

the best evidence of the decedent’s time of death, which was a central issue in the case. The

State argues no clear error occurred where the trial court did not abuse its discretion when it

declined to send the Report of Postmortem Examination back to the jury during deliberations.

We agree with the State.

¶ 80            To preserve an error for consideration on appeal, a defendant must object to the

error at trial and raise the error in a posttrial motion. People v. Sebby, 2017 IL 119445, ¶ 48, 89

N.E.3d 675. Failure to do so constitutes forfeiture. Id. However, we may consider a forfeited

claim where the defendant demonstrates a plain error occurred. Ill. S. Ct. R. 615(a) (eff. Jan. 1,

1967). To prevail under the plain error doctrine, defendant must first demonstrate a clear and

obvious error occurred. People v. Piatkowski, 225 Ill. 2d 551, 565, 870 N.E.2d 403, 410-11

(2007). If an error occurred, we only reverse where (1) “the evidence is so closely balanced that

the error alone threatened to tip the scales of justice against the defendant, regardless of the

seriousness of the error” or (2) the “error is so serious that it affected the fairness of the

defendant’s trial and challenged the integrity of the judicial process, regardless of the closeness



                                                 - 24 -
of the evidence.” Id. Defendant forfeited this issue on appeal where he failed to raise the issue

in a posttrial motion. See Sebby, 2017 IL 119445, ¶ 48. Thus, we turn to whether a clear or

obvious error occurred.

¶ 81           “ ‘The decision whether to allow jurors to take exhibits into the jury room is left

to the sound discretion of the trial court.’ ” People v. White, 2011 IL App (1st) 092852, ¶ 59,

963 N.E.2d 994 (quoting People v. McDonald, 329 Ill. App. 3d 938, 947, 769 N.E.2d 1008, 1016

(2002)). “We will not reverse that decision unless there is an abuse of discretion to the prejudice

of the defendant.” McDonald, 329 Ill. App. 3d at 948 (citing People v. Hunley, 313 Ill. App. 3d

16, 37-38, 728 N.E.2d 1183, 1203 (2000)). “An abuse of discretion will be found only where the

trial court’s ruling is arbitrary, fanciful, unreasonable, or where no reasonable person would take

the view adopted by the trial court.” (Internal quotation marks omitted.) People v. Patrick, 233

Ill. 2d 62, 68, 908 N.E.2d 1, 5 (2009).

¶ 82           Defendant argues the trial court abused its discretion when it allowed the two

laboratory reports to go back to the jury but not Dr. Denton’s Report of Postmortem

Examination. Defendant asserts that by not allowing Dr. Denton’s report to go back to the jury,

the jury based its verdict on a misunderstanding of Hastings’s time of death. Defendant contends

Dr. Denton’s report provided crucial information, not testified to by Dr. Denton, such as

Hastings’s time of death where the report was the only piece of evidence that provided the

specific times Dr. Denton examined Hastings’s body. The report provided that on May 21, 2017,

around 3:45 p.m., Dr. Denton arrived at the Econo Lodge and at 4 p.m., he observed Hastings

deceased with multiple stab wounds to her body. Defendant argues the time Dr. Denton

examined Hastings’s body was a vital detail needed for calculation of the time of death where the

three to five day approximation of time of death would have excluded defendant by half a day.



                                               - 25 -
Specifically, defendant argues Dr. Denton’s approximation that Hastings died three to five days

prior to his observations would have placed time of death on May 16, 2017, at 4 p.m., at the

earliest.

¶ 83           Further, defendant argues the trial court also demonstrated a misunderstanding of

Hastings’s time of death when it ruled on defendant’s posttrial motion. In denying defendant’s

posttrial motion as to defendant’s challenge to the sufficiency of the evidence, the court stated,

“We have a medical examiner, Dr. Denton, who testified to his opinion regarding time of death.

And he had it at approximately the same time as May 16th, approximately 5 a.m., in terms of

what his opinion was with regard to death.”

¶ 84           The State argues the trial court did not abuse its discretion when it declined to

send Dr. Denton’s report back to the jury during deliberations where the report contained

information and medical terminology not explained by Dr. Denton. The State asserts facts

contained in the report not testified to by Dr. Denton would invite speculation by the jury. The

State also contends the jury did not need to review the report where they heard Dr. Denton’s

testimony as to the findings in his report. The State distinguishes the laboratory reports from Dr.

Denton’s report by arguing both Zeeb and MacRitchie testified to the contaminated and

inconclusive DNA analysis in the laboratory reports.

¶ 85           Further, the State asserts Dr. Denton testified to the findings in his report and was

subject to cross-examination. Based on his observations, Dr. Denton approximated Hastings’s

death occurred three to five days prior to May 21, 2017. The State asserts Dr. Denton’s time of

death was an estimation based on days, not hours, and that May 16 fell within the range of the

estimate. Moreover, the State asserts the trial court was not confused regarding time of death




                                               - 26 -
where May 16, 2017, at 5 a.m., fell within the three to five day estimate. We agree with the

State.

¶ 86           Based on the evidence, we find the trial court did not abuse its discretion in

refusing to send Dr. Denton’s report back to the jury during deliberations where Dr. Denton

testified to the findings in his report and his observations of Hastings’s body on May 21, 2017,

and May 22, 2017. Dr. Denton testified Hastings’s death occurred three to five days prior to

May 21, 2017, which included May 16, 2017. Dr. Denton never testified his approximation of

Hastings’s time of death was based on hours. Dr. Denton also provided his approximation of

Hastings’s time of death was an estimate. Further, Dr. Denton was cross-examined regarding his

time of death approximation and findings.

¶ 87           Moreover, the trial court ruled that if the jury asked to see the report, it would

allow them to review it. We note the jury made no request to review Dr. Denton’s report during

its deliberation process. Accordingly, we find the trial court did not abuse its discretion when it

refused to send Dr. Denton’s Report of Postmortem Examination back to the jury during

deliberations. Thus, defendant fails to demonstrate a clear or obvious error to support his

contention of plain error.

¶ 88                                        C. Hearsay

¶ 89           Defendant next argues the trial court committed plain error in admitting hearsay

statements of the decedent, which were heavily relied upon by the State as the only evidence of

motive. The State argues no clear error occurred where the trial court did not abuse its discretion

when it admitted text messages between Hastings and defendant. The State asserts the text

messages did not constitute hearsay where Hastings’s and defendant’s statements were not

offered for the truth of the matter asserted. Defendant forfeited this issue on appeal where he



                                               - 27 -
failed to raise the issue in a posttrial motion. See Sebby, 2017 IL 119445, ¶ 48. Thus, we turn to

whether a clear or obvious error occurred.

¶ 90           The parties initially disagree as to our standard of review. Defendant contends we

should review de novo the trial court’s decision to admit hearsay evidence where the court

admitted the evidence based on the misapplication of the doctrine of completeness. The State,

however, contends we should review the trial court’s decision to admit the text messages for an

abuse of discretion. The State argues the trial court’s decision to admit the text messages was

not made in isolation but made on the specific circumstances of the case and not on a broadly

applicable rule. See People v. Caffey, 205 Ill. 2d 52, 89-90, 792 N.E.2d 1163, 1188 (2001). We

agree with the State.

¶ 91           We find the trial court’s decision to admit the text messages was not made in

isolation where the court did not base its decision on the doctrine of completeness. Rather, the

court analyzed the text messages and found defendant’s statements in the text messages did not

constitute hearsay. Further, the court concluded the text messages showed “some animosity

between the defendant and the alleged victim.” The court determined both Hastings’s and

defendant’s text messages were relevant where the conversations “go to intent, motive,

completeness in terms of the days and weeks surrounding the alleged event.” Thus, we review

the trial court’s admission of the text messages for an abuse of discretion. As stated above, we

will find an abuse of discretion only where the court’s ruling is “arbitrary, fanciful, unreasonable,

or where no reasonable person would take the view adopted by the trial court.” (Internal

quotation marks omitted.) Patrick, 233 Ill. 2d at 68.

¶ 92           Generally, hearsay is an out-of-court statement offered to prove the truth of the

matter asserted. Ill. R. Evid. 801(c) (eff. Oct. 15, 2015). However, not all out-of-court



                                               - 28 -
statements are inadmissible hearsay. People v. Buffman, 260 Ill. App. 3d 505, 511, 636 N.E.2d

783, 788 (1994). Only those statements offered to prove the truth or falsity of the matter

contained therein are subject to the hearsay rule. Id. “[A]n out-of-court statement offered to

prove its effect on a listener’s mind or to show why the listener subsequently acted as he did is

not hearsay and is admissible.” People v. Gonzalez, 379 Ill. App. 3d 941, 954, 884 N.E.2d 228,

239 (2008) (citing People v. Thomas, 296 Ill. App. 3d 489, 499, 694 N.E.2d 1068, 1075 (1998)).

Further, Illinois Rule of Evidence 801(d)(2)(A) (eff. Oct. 15, 2015) provides that a statement is

not hearsay if the statement is offered against a party and is “the party’s own statement, in either

an individual or a representative capacity.”

¶ 93           Our review of the record shows Hastings’s statements in the text messages were

not hearsay because they were not offered to prove the truth of the matter asserted, i.e., that

Hastings had drugs. Rather, Hastings’s statements were offered to show their effect on

defendant and explain defendant’s subsequent actions in connecting with Hastings. The

statements provide an explanation as to why on the evening of May 15, 2017, defendant met up

with Hastings and went back with Hastings to her room at the Econo Lodge. We also find

defendant’s statements in the text messages were not hearsay, as they were statements of a party

opponent. Ill. R. Evid. 801(d)(2)(A) (eff. Oct. 15, 2015).

¶ 94           Accordingly, we find the trial court did not abuse its discretion when it admitted

the text messages between defendant and Hastings. Thus, defendant fails to demonstrate a clear

or obvious error occurred to support his contention of plain error.

¶ 95                                    D. Cumulative Error

¶ 96           Last, defendant argues he was denied a fair trial by the cumulative effect of the

errors that took place at his trial. Because the trial court did not err when it (1) refused to send



                                                - 29 -
Dr. Denton’s Report of Postmortem Examination back to the jury during deliberations or

(2) admitted the text messages between defendant and Hastings, we decline to address any

cumulative error claim.

¶ 97           In the alternative, defendant argues trial counsel rendered ineffective assistance

by failing to preserve the two issues raised above in a posttrial motion. To succeed on a claim of

ineffective assistance of counsel, defendant must show (1) the attorney’s performance fell below

an objective standard of reasonableness and (2) the deficient performance prejudiced the

defendant. Strickland v. Washington, 466 U.S. 668, 687 (1984).

¶ 98           Both prongs of the Strickland test must be satisfied; therefore, a finding of

ineffective assistance of counsel is precluded if a defendant fails to satisfy one of the prongs.

People v. Simpson, 2015 IL 116512, ¶ 35, 25 N.E.3d 601. Here, because the trial court did not

abuse its discretion when it (1) refused to send Dr. Denton’s Report of Postmortem Examination

back to the jury during deliberations or (2) admitted the text message between defendant and

Hastings, we conclude defendant’s ineffective assistance claim fails where he cannot

demonstrate counsel’s performance was deficient under the Strickland analysis.

¶ 99                                    III. CONCLUSION

¶ 100          For the reasons stated, we affirm the trial court’s judgment.

¶ 101          Affirmed.




                                                - 30 -